EXHIBIT 10.28

NOTE



Date of Note:                  

August 23, 1999

   

Principal Amount of Note:

One Hundred Thousand Dollars ($100,000.00)

   

Maker:

Henry Fiallo

38 Depot Road

Hampton Falls, NH 03844

   

Lender:

Cabletron Systems, Inc.

35 Industrial Way

Rochester, New Hampshire

   

Loan Term:

Approximately Two (2) Years and Nine (9) Months

   

Payment Day:

The 1st day of June, 2002

   

Note Party:

The Maker and any guarantor, endorser, or surety of the Maker hereunder.

   

Place of Execution of Note:

Rochester, New Hampshire

For value received, the Maker does hereby promise to pay to the order of Lender
at the office of the Lender set forth or at such other place or places or to
such other party or parties as the holder of this Note may from time to time
designate the Principal Amount of this Note, without interest, on the Payment
Day.

Notwithstanding anything herein contained to the contrary, all amounts
outstanding hereunder shall become immediately due and payable to the Lender if
either (i) the Maker's employment with the Lender, its affiliates, or their
successors or assigns is terminated by the Maker; or (ii) if the Maker's
employment is terminated by the Lender, its affiliates, or their successors or
assigns for "cause". Cause, for the purposes hereof, shall mean (a) the
commission by the Maker of any material breach of any of the provisions
contained in any written agreement between the Lender or its affiliates and the
Maker; or (b) the Maker being guilty of any misconduct or neglect in the
discharge of his duties hereunder; or (c) the Maker being convicted of any
criminal offense other than a routine motor vehicle offense; or (d) the Maker
becoming disabled by illness, injury, accident or any other circumstances which
prevent him from performing his duties for a period of six (6) months in any
period of twenty four (24) consecutive calendar months or (e) the death of the
Maker.



In the case of any default continuing for five (5) days in the making of any
payment provided for in this Note, interest shall be automatically payable as of
such day at the lower of fifteen percent (15%) per annum or the highest rate
allowed by law until such time as such default is cured.

The Maker shall be liable for all costs incurred in the collection of this Note,
including reasonable attorneys' fees. All payments made hereunder shall first be
applied to interest and then to principal.

Privilege is reserved by the Maker, and given by the Lender, of making
additional payments in whole or in part prior to the Payment Day, without
penalty, to the extent of prepayment in full.

This Note may not be changed orally, but only by an agreement in writing.

If there shall be more than one Note Party, the liability of the Note parties
shall be joint and several. If the Maker shall consist of more than one person,
the liability of the persons constituting the Maker shall be joint and several.
Each Note Party agrees that it shall be bound by any agreement extending the
time for payment or modifying the terms of payment of the Note made by the
holder of this Note and the Maker with or without notice to such Note Party not
party to such agreement of extension or modification. The liability of each
Maker shall be unaffected by the release of any other Note Party or any
modification, waiver, release or discharge of any security.

Each Note Party hereby waives presentment for payment, notice of dishonor,
protest, and all other demands and notices in connection with the delivery,
acceptance, performance, default or enforcement of this Note, and agrees to pay
all costs of collection when incurred, including reasonable attorneys' fees and
to perform and comply with each of the covenants, conditions, provisions and

agreements of any of the undersigned contained in every instrument evidencing or
securing said indebtedness. No extension of the time for the payment of this
Note or any installment hereof made by agreement with any person now or
hereafter liable for the payment of this Note shall operate to release,
discharge, modify, change or affect the liability of any Note Party.

If any provision of this Note shall be determined to be invalid or unenforceable
under law, such determination shall not affect the validity or enforcement of
the remaining provisions of this Note.

The waiver of any provision of this Note by the Lender shall not constitute any
future waiver of that, or any other provision.

This Note shall be construed under the laws of the State of New Hampshire.

IN WITNESS WHEREOF, the Maker has hereunto set his hand and seal effective the
date first above written.

> WITNESS:



   

/s/Rachel M. Tanguay

/s/Enrique P. Fiallo

 

Henry Fiallo